NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

HARRY MARTIN WALSH,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1027
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Thomas Krug,
Judge.



PER CURIAM.

             Affirmed. See Butler v. State, 838 So. 2d 554 (Fla. 2003); State v. Ayers,

901 So. 2d 942 (Fla. 2d DCA 2005).



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.